DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
First, against the Rejections under section 35 U.S.C. §112(a), Applicant initially argues that “Applicant notes that it is well known in the art to connect blades of dynamic power with the shaft of a power generator to generate power. Also, the specification (Page 3, Line 27 ~) recites "the two rotation blades 10a, 10b can be rotated and driven by natural wind force and connected to a power generator (a conventional technique is not shown in the figure) to generate electricity"” (see pages labeled “19”-“20” and hereinafter referred to as pp. 19-20, of Remarks filed 10/14/2021, emphasis is Applicant’s own).
In response, it is respectfully noted that while it may be well known, for some types of wind turbines, to connect blades of a wind turbine to a power generator, such as by connecting blades to a rotatable shaft, and connecting the rotatable shaft to a generator, such a method would not appear applicable in the instant application for at least the reason that “immobile support axle 23”—i.e., the only shaft shown—is immobile, i.e., it is fixed and does not rotate.  The disclosure does not provide any manner or element(s) by which “to connect blades,” and specifically the “blades” as disclosed, with a “shaft of a power generator” as Applicant asserts.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Next, and also against the Rejections under section 35 U.S.C. §112(a), Applicant argues that the “induction stator magnetic field device 27 and two rotatable axle flow blades 28a, 28b produce a division of the line of magnetic force to generate power. This is different from a common power generator and setting a power generator is not necessary. The induction stator magnetic field device 27 and two rotatable axle flow blades 28a, 28b can generate power due to that line of magnetic force is divided to generate power so the source of input power is not necessary” (see p. 20 of Remarks).
In response, it is first and respectfully noted that Applicant’s arguments are not idiomatic or entirely clear.  For instance, it is unclear what Applicant means by “setting a power generator is not necessary” and “so the source of input power is not necessary”.  
Furthermore, as Applicant asserts that the manner of operation of the instant invention “is different from a common power generator,” Applicant is respectfully reminded that to obtain a valid patent, a patent application must contain a full and clear description of the invention for which a patent is sought in the manner prescribed by 35 U.S.C. 112(a).  Here, however, no such full and clear description has been provided.  For the reasons discussed in the last Office Action, and repeated in the relevant section below, the invention as disclosed would not appear capable of “generat[ing] power by “divid[ing] magnetic force” as claimed.  A patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar,
Here, Applicant has failed to provide any evidentiary support that the claimed invention would operate as asserted to “generate power”.  Such support could be in the form of, e.g., a working model of the invention or a textbook chapter or scientific article describing the power generation system that Applicant allegedly uses to “generate power” (which, here, appears to be simply a “grid hole-like metal plate 270” and an “excitation coil 271,” as asserted by Applicant on p. 21).  Rather, Applicant simply provides arguments that the invention is “different from a common power generator” but will nonetheless “generate power”, an argument unaccompanied by evidentiary support, and, thus, insufficient to rebut Examiner's finding of lack of written description.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
For the purpose of demonstrating operability of the claimed invention, the Applicant is requested to furnish a working model of the claimed invention (see request for Model pursuant to 37 C.F.R. 1.91 below)
The remainder of Applicant’s arguments, against the rejections under 35 U.S.C. §112(b), are either rendered moot by amendment, or, regarding the newly added claim language, are further addressed hereinbelow.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Taiwan on 12/03/2019. It is noted, however, that applicant has not filed a certified copy of either the TW 108144099 or the TW 108216078 application as required by 37 CFR 1.55.
N.B. – The above was also noted in the Non-Final Office Action of 05/14/2021 but has been neither addressed nor corrected by Applicant.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant’s amended title of “An Apparatus to Improve Power Generation for a Wind Power Generation Apparatus” (underlining showing amendment) fails to be clearly indicative of the invention to which the claims are directed.  Furthermore, the title fails to make clear what the “Apparatus to Improve Power Generation” may comprise or how it may, in fact “improve power generation”.
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, the claim is objected to as failing to comply with the requirements of 37 CFR 1.121(c)(2).  The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  
Here, it appears Applicant has attempted to show deletion of subject matter of more than five consecutive characters using double brackets while strike-through must be used.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim sets forth “A wind power generation apparatus” with the features of “the induction stator magnetic field mutually induced with the rotor magnetic field device […] to divide magnetic force so as to generate power” (emphasis added).  Notably, the disclosure fails to reasonably convey, to one skilled in the relevant art, any manner by which the disclosed “apparatus” may “generate power” as claimed. 
Notably, it appears that Applicant asserts that the features of an “induction stator magnetic field 27” comprising “grid hole-like metal plate 270” and “excitation coil 271” are intended to be used to “generate power.”  However, this appears to contradict well-known principles of electric power generation.  Notably, an electric power generator typically includes, e.g., a rotor comprising magnets and a stator comprising one or more coils or windings—when 
Thus, as also discussed in the Response to Arguments section above, based on the evidence currently of record, the claimed subject matter does not appear to have been described in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim requires that “the upper vertical axle blade blades and the lower vertical axle blades are configured to rotate in reverse directions around the support axle” is vague and indefinite.  However, the specification fails to indicate how the “blades” may be “configured to rotate in reverse directions around the support axle”.  This feature appears to be discussed on p. 2, ll. 9-12 of the specification as originally filed, but it is simply stated “Rotation directions of the upper and lower vertical axle blades are configured to form reverse rotation so that rotation torques of the upper and lower vertical axle blades can achieve mutual balance” but clearly does not indicate how the blades may be so “configured”.  On p. 6, ll. 16-18, it is stated “Blade angles of the two auxiliary axle flow blades 28e, 28f are designed to reverse rotation directions while receiving axial wind so that both rotation torques balance, and both wind directions are in the same direction”.  However, though it appears that “blade angles” may be “designed to reverse rotation directions,” no further indication regarding how the “blade angles” may be so “designed”.  For these reasons, it is found that the claimed subject matter was not 
Regarding claims 2-11, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-12, the claims remain generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Furthermore, it is noted that if Applicant chooses to amend the claimed invention, including with any suggested language which may be provided below, such claim amendments must find support in the original disclosure to satisfy the requirements of 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.  Applicant should provide indication regarding where support may be found in the original disclosure so as to obviate any potential new matter rejections under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.
Regarding claim 1, the limitation “rotation blades mounted to extend above and outside of the hollow tower rack by a top end of the support axle and pivot” is vague and indefinite.
First, the claim fails to make clear to what or on what element(s) the “rotation blades” may be mounted”.
 Second, the phrase “to extend above and outside of the hollow tower rack” fails to make clear from what element(s) the “rotation blades may be “extend[ing]”.  Given its plain English interpretation, the phrase would appear to be setting forth that the “blades” extend from below [or from within] the “hollow tower rack” to “above and outside of the hollow tower rack”.  However, since such an interpretation does not appear to be supported by the invention as shown in at least Fig. 3, and since the claim does not explicitly set forth this phrasing, clarification is required.
Third, the phrase “by a top end of the support axle” is unclear.  What is intended by the preposition “by” here?  At least a verb or some descriptive phrase appears to be missing.
Fourth,
Regarding claim 1, the limitation “wherein the upper vertical axle blade blades and the lower vertical axle blades are configured to rotate in reverse directions around the support axle” is vague and indefinite.  Notably, the claim fails to make clear how the “blades” may be “configured to rotate in reverse directions around the support axle,” including what structure may be required to allow such “rotat[ion] in reverse directions”.  Furthermore, the specification fails to clearly indicate how the “blades” may be “configured to rotate in reverse directions around the support axle” (see concordant rejection under 35 U.S.C. §112(a) above).
Regarding claim 1, the limitation “an induction stator magnetic field device fixed inside the hollow tower rack between the upper vertical axle blade and the lower vertical axle blade” is vague and indefinite.
First, the claim fails to make clear what the “induction stator magnetic field device” may comprise and whether it may generate a “magnetic field” or may be responsive to a “magnetic field”.
Second, the limitations “the upper vertical axle blade” (recited in the singular), “the lower vertical axle blade” (recited in the singular) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 1, the limitation “an upper axle flow blade and a lower axle flow blade, which respectively rotate in accordance with the upper vertical axle blade and the lower vertical axle blade, respectively configured at end surfaces adjoined to the upper vertical axle blade and the lower vertical axle blade” is vague and indefinite.
First, the limitations “the upper vertical axle blade” (recited in the singular), “the lower vertical axle blade” (recited in the singular) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the phrase “respectively rotate in accordance with the upper vertical axle blade and the lower vertical axle blade” does not make clear what the relationship(s) between the “axle flow blade” elements and the “vertical axle blade” elements may be (do they rotate together? do they rotate in a same respective direction, etc.?).
Third, the phrase “respectively configured at end surfaces adjoined to the upper vertical axle blade and the lower vertical axle blade” is vague and indefinite.  The phrase fails to make clear what element(s) may be “respectively configured” and what element(s) the “end surfaces” belong to.  Also, the phrase is not idiomatic and fails to make clear what being “respectively configured at end surfaces adjoined to” may be intended to describe.
Regarding claim 1, the limitation “an induction stator magnetic field device disposed between the upper axle flow blade and the lower axle flow blade mutually induced with the rotor magnetic field to divide magnetic force so as to generate power” is vague and indefinite.
First, the claim sets forth a second “an induction stator magnetic field device” but fails to make clear how this second “induction stator magnetic field device” may differ from the first “induction stator magnetic field device” or whether it was intended to refer to the first “induction stator magnetic field device”.
Second, the phrase “mutually induced with the rotor magnetic field to divide magnetic force so as to generate power” is vague and indefinite as it fails to clearly set forth what “mutually induced with the rotor magnetic field” is intended to comprise.
Third, the limitation “the rotor magnetic field” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, as introduced, it appears that there are two separate “rotor magnetic field” features (“the lower vertical axle blade, the upper axle flow blade and the lower axle flow blade each being magnetized to form a rotor magnetic field”).
Fourth, the phrase “to divide magnetic force” is vague and indefinite.  Notably, it is unclear to what “magnetic force” reference is being made.  It is also unclear what “divid[ing] magnetic force” may comprise in context of the claimed invention.
Regarding claim 1, the limitation “a wall of the tower rack corresponding to the upper vertical axle blade and the lower vertical axle blade having an opening” is vague and indefinite.
First, the phrase “corresponding to” is, in context of the claim, unclear.  Notably, the claim fails to make clear to what the intended metes and bounds of “a wall of the tower rack” which is “corresponding to” the “blade” element(s) may comprise.
Second, the limitations “the upper vertical axle blade” (recited in the singular), “the lower vertical axle blade” (recited in the singular) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Third, the phrase “having an opening” is vague and indefinite as the claim does not make clear what element(s)/feature(s) is “having an opening”.
Regarding claim 1, the limitation “at least two [[the]] lower vertical axle blades are configured so that wind outside the hollow tower rack enters into the opening and rotates the at least two upper vertical axle blades and the at least two lower vertical axle blades” is vague and indefinite.
First, the claim newly introduces “at least two lower vertical axle blades” and has explicitly deleted positive reference thereto (deletion of “the”).  The claim fails to make clear whether the newly-introduced “at least two lower vertical axle blades” may be the same as, or are separate and distinct from, the previously-recited “at least two lower vertical axle blades”—and, if distinct therefrom, the manner in which they are distinct.
Second, the claim appears to set forth that the “blades are configured so that wind outside the hollow tower rack enters into the opening” (emphasis added)—i.e., it appears the claim is setting forth that the “blades” may be “configured” with an “opening”.  Since the blades do not appear to have been disclosed as comprising an “opening,” clarification is required.
Regarding claim 2, the limitation “axial wind directions pushed by the upper axle flow blade and the lower axle flow blade in the tower rack are consistent” (emphasis added) is vague and indefinite.
First, the claim fails to make clear what the intended metes and bounds of the phrase “axial wind directions pushed by […]” as the phrase is not idiomatic.
Second, the phrase “axial wind directions […] are consistent” is vague and indefinite as the claim fails to make clear what being “consistent” may comprise for “axial wind directions”.
N.B. – The above was also noted in the Non-Final Office Action of 05/14/2021 but has been neither addressed nor corrected by Applicant.
Third, the limitations “the upper vertical axle blade” (recited in the singular), “the lower vertical axle blade” (recited in the singular) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 3, the limitation “two sides of the wall of the tower rack corresponding to the opening” is vague and indefinite.  Notably, the claim does not make clear what element(s) 
Regarding claim 3, the limitation “wind boards obliquely stretching toward outside of the tower rack” is vague and indefinite.
First, the claim fails to make clear to what the term “wind boards” may comprise.
Second, the phrase “obliquely stretching toward outside of the tower rack” is grammatically incorrect and unclear.
N.B. – The above was also noted in the Non-Final Office Action of 05/14/2021 but has been neither addressed nor corrected by Applicant.
Regarding claim 4, the limitation “a wall at a bottom end of the tower rack” is vague and indefinite.  Notably, claim 1, upon which claim 4 is dependent, already sets forth “a wall”—it is unclear whether reference was intended to this feature or whether a new feature is intended; if the latter, the claim should make clear the structural relationship(s) between the two “wall” features.
Regarding claims 5, 6, the limitation “the support axle inside the tower rack is pivoted with two auxiliary axle flow blades upwardly and downwardly arranged, and rotation directions of the two auxiliary axle flow blades are opposite but directions of pushing axial wind are consistent” (emphasis added) is vague and indefinite.
First, the phrase “the support axle inside the tower rack is pivoted with two auxiliary axle flow blades” appears to set forth that the “support axle” is “pivoted with two auxiliary axle flow blades”—i.e., that the “blades” form a support allowing the “axle” to be “pivoted”.  However, this would appear to be an incorrect description as, based on at least the drawings, it appears the 
Second, the phrase “blades upwardly and downwardly arranged” is indefinite, since it is unclear how an element can be “arranged” both “upwardly” and “downwardly” at the same time.
Third, the phrase “directions of pushing axial wind are consistent” is vague and indefinite as the claim fails to make clear what being “consistent” may comprise for “axial wind directions”.  Also, the term “pushing axial wind” is not idiomatic and it thus unclear.
Regarding claim 6, the limitation “wherein surfaces of the two auxiliary axle flow blades are processed by magnetization to form a rotor magnetic field” is vague and indefinite.  Notably, the phrase “processed by magnetization to form a rotor magnetic field” is vague and indefinite.  The claim does not make clear what being “processed by magnetization” may comprise or what element(s) may be used to do this.  It also appears that this may comprise a method step set forth within an apparatus claim.
Regarding claim 6, the limitation “wherein a second induction stator magnetic field device is configured between the two auxiliary axle flow blades” is vague and indefinite.  Notably, the phrase “is configured between” does not clearly set forth the structural relationship(s) between the “second induction stator magnetic field device” and the “two auxiliary axle flow blades”.
Regarding claim 6, the limitation “the second induction stator magnetic field device is mutually induced to divide magnetic 15Serial No. 17/080,967force so as to generate power” is vague and indefinite.  Notably, the phrase fails to clearly set forth how a single “second induction stator magnetic field device” may be “mutually induced,” as the term “mutually” is defined as “in a way that is shared 1 and thus implies two or more elements; and also fails to set forth what being “mutually induced with the rotor magnetic field” may be intended to comprise.
Regarding claim 7, the limitation “the wall of the tower rack” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, there are multiple “wall” features (“an external wall” in claim 7 and “a wall” in claim 1), and the claim does not make clear to which “wall” reference is intended to be made.
Regarding claim 10, the limitation “the second induction stator magnetic field device is that a disposition position of an internal wall” is not idiomatic or grammatically correct and, consequently, fails to clearly set forth the bounds of patent protection sought.  
Regarding claim 10, the limitation “attached with a circle of permanent magnet” is not idiomatic or grammatically correct and, consequently, fails to clearly set forth the bounds of patent protection sought.
Regarding claim 10, the limitation “a set of horizontal excitation coils is levelly extended from an intermediate of the permanent magnet” is vague and indefinite.
First, the limitation “a set of horizontal excitation coils” is unclear as it does not make clear what element(s) may be providing the “excitation” and what element(s) are being “excit[ed]”.
Second, 
Regarding claim 10, the limitation “vertical excitation coils are respectively extended from the permanent magnet and at upper and lower directions of the set of horizontal excitation coils” (emphasis added) is vague and indefinite.
First, the limitation is generally narrative and not idiomatically or grammatically correct; consequently, it fails to clearly set forth the bounds of patent protection sought.
Second, the limitation “vertical excitation coils” is unclear as it does not make clear what element(s) may be providing the “excitation” and what element(s) are being “excit[ed]”.
Regarding claim 10, the limitation “the two vertical excitation coils are respectively located at neighbor 16Serial No. 17/080,967sides of the two auxiliary axle flow blades” is vague and indefinite.
First, the limitation “the two vertical excitation coils” (emphasis added) is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the claim does not make clear what may comprise “neighbor 16Serial No. 17/080,967sides” of the “two auxiliary axle flow blades”.
Regarding claim 11, the limitation “a first half barrel auxiliary blade is located inside the upper vertical axle blade and secured to the upper vertical axle blade, and a second half barrel auxiliary blade located inside the lower vertical axle blade and secured to the lower vertical axle blade” is vague and indefinite.
First, the limitations “the upper vertical axle blade” (recited in the singular), “the lower vertical axle blade” (recited in the singular) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the claim fails to make clear how
Regarding claims 2-11, they are dependent on claim 1 and thereby inherit the deficiencies thereof.

Models - 37 CFR § 1.91
The following is a quotation of paragraph(s) (a) and (b) of 37 C.F.R. 1.91:
(a)	A model or exhibit will not be admitted as part of the record of an application unless it:
(1)	Substantially conforms to the requirements of § 1.52 or § 1.84; or
(2)	Is specifically required by the Office.

(b)	Notwithstanding the provisions of paragraph (a) of this section, a model, working model, or other physical exhibit may be required by the Office if deemed necessary for any purpose in examination of the application.
	
The applicant is requested to furnish a working model of the claimed invention for the purpose of demonstrating operability, utility and patentability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant, in preparing a response, should fully consider each of the references cited during prosecution in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
January 14, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Random House Unabridged Dictionary, © Random House, Inc. 2022.